Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 31, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Inasmuch as petitioner, a prison inmate, has reappeared before respondent since the June 1995 parole release hearing that gave rise to this appeal and his request for release on parole again has been denied, the instant appeal is moot and must be dismissed (see, Matter of Bey v Russi, 232 AD2d 686; Matter of Weir v New York State Div. of Parole, 205 AD2d 906). Petitioner’s assertion that this matter presents an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715) has been examined and found to be lacking in merit.
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.